Citation Nr: 1425069	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  In September 2007, the Veteran submitted correspondence that the Board is construing as a timely filed notice of disagreement.  The Veteran then perfected a substantive appeal.

In June 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c). 
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in the paperless claims files have been considered by the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine is manifested as a result of his combat service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Current degenerative disc disease of the lumbar spine has been established.  In June 2012, the Veteran testified that he injured his back in a helicopter accident during combat service in the Republic of Vietnam in 1966.  He also testified that he has had a continuity of ongoing back symptoms ever since service.  A lay statement from the Veteran's company commander dated in April 2012 confirms that the Veteran was involved in a helicopter accident during combat service in the Republic of Vietnam in 1966.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A February 2012 VA examination report concluded that the Veteran's current low back disability was less likely than not related to service.  Although the VA examiner noted the Veteran's history in offering the etiology opinion, he relied on the absence of evidence in the service records in offering a negative nexus opinion.  

An October 2009 private medical record from T. Simmons, M.D., considers the Veteran's history of an aircraft accident in service and concludes that the incident would be a significant contributing cause in the Veteran's degenerative disc disease.

Resolving doubt in the Veteran's favor, as the evidence is at least in relative equipoise, service connection for degenerative disc disease of the lumbar spine is granted.  See 38 U.S.C.A. §§ 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


